Citation Nr: 0929921	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and B.J.F.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in June 2007.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

Also, at the Board hearing, the Veteran requested that his 
then up-to-date VA treatment records be associated with the 
claims file.  These records were associated with the claims 
file and the Veteran waived initial RO consideration thereof.  
Accordingly, the Board may consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA) and that his representative has 
requested that VA obtain these records.  There is no 
indication that any effort has been made to obtain the 
records associated with his claim for SSA benefits.  
Appropriate action to obtain all records associated with any 
SSA claim must be accomplished before adjudication can be 
made on the merits.  See generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  Accordingly, upon remand of this 
matter, the AMC/RO should attempt to obtain these records and 
associate them with the claims file. 

Also, a review of the record reveals that the Veteran has 
regularly sought treatment for his PTSD and other psychiatric 
disabilities from the Tampa VA medical center and that the 
latest record from this facility is dated in June 2007.  It 
thus appears that there may be relevant VA records 
outstanding that could substantiate the Veteran's claim.  VA 
is under a duty to obtain records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, 
upon remand of this matter, the AMC/RO should attempt to 
obtain these records and associate them with the claims file. 

Lastly, the Veteran should be afforded a VA examination to 
address the extent and severity of his PTSD.  A review of the 
Veteran's VA medical records reveals that the Veteran's PTSD 
may have increased in severity since his last VA examination.  
At the Veteran's last VA examination, dated in February 2006, 
the Veteran's diagnosis of PTSD was continued and a diagnosis 
of major depressive disorder (MDD) was also rendered.  He was 
assigned a Global Assessment of Functioning (GAF) score of 50 
at this time and denied any suicidal ideations.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A May 2006 VA medical record notes an 
assigned GAF score of 37, but notably does not contain a 
diagnosis of PTSD.  This record, as well as subsequent 
records, note suicidal ideations.  Subsequent records also 
note a history of chronic PTSD.  The decrease in the 
Veteran's GAF score and his suicidal ideations indicate that 
the Veteran's PTSD may have increased in severity since the 
February 2006 VA examination.  When it is indicated that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  For these reasons, an 
additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Obtain the Veteran's up-to-date VA 
medical records, particularly those from 
the Tampa medical center.  

Perform any and all follow-up as 
necessary, and document negative results.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  A GAF score should be 
assigned.  

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected PTSD disability alone 
renders him unable to obtain or retain 
gainful employment.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009) (noting that when 
entitlement to total disability evaluation 
based on individual unemployability (TDIU) 
is raised during the administrative appeal 
of the initial rating assigned for that 
disability, it is part of the claim for 
benefits for the underlying disability).  

In rendering his or her evaluation, the 
examiner should delineate between the 
manifestations of the service-connected 
PTSD and the nonservice-connected MDD, as 
well as their respective effects on the 
Veteran's occupational and social 
capabilities and whether the MDD is 
associated with PTSD.  See 38 C.F.R. 
§ 4.14 (2008) (the use of manifestations 
not resulting from service-connected 
disease or injury in establishing the 
service-connected evaluation...is to be 
avoided).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if any requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

